Citation Nr: 0409479	
Decision Date: 04/12/04    Archive Date: 04/16/04

DOCKET NO.  02-03 573A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to waiver of recovery of indebtedness in the 
amount of $1,047.40.  


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The veteran and his wife


ATTORNEY FOR THE BOARD

Susan Mi Ah Kim


INTRODUCTION

The veteran had active military service from August 1952 to 
December 1961.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a May 2001 decision from the Oakland, 
California, Department of Veterans Affairs (VA) Regional 
Office (RO) Committee on Waivers and Compromises (COWC) that 
denied the veteran's request for waiver of collection of 
overpayment.  


FINDINGS OF FACT

1.  The COWC found the veteran to be free of fraud, 
misrepresentation, and bad faith.  

2.  Recovery of the overpayment would not cause undue 
hardship to the veteran by depriving him of basic 
necessities.  


CONCLUSION OF LAW

Recovery of the VA's overpayment of $1,047.40 would not be 
against equity and good conscience.  38 U.S.C.A. § 5302 (West 
2002); 38 C.F.R. §§ 1.962, 1.963, 1.965 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Entitlement to waiver of recovery of indebtedness in the 
amount of $1,047.40

The veteran's April 1994 declaration of status of dependents 
informed the VA that his 22-year-old daughter from a previous 
marriage lived as a dependent with him and his current wife.  
A May 1994 letter notified the veteran that his VA disability 
compensation award had been amended to include additional 
benefits for his dependent daughter.  The letter instructed 
the veteran to notify VA immediately if there was a change in 
the number or status of his dependents and informed him that 
failure to tell VA immediately of a dependency change would 
result in an overpayment which would have to be repaid.  

In April 2000, the RO received an application for Chapter 35 
Dependents' Educational Assistance from the veteran's 
daughter.  The RO mailed a January 2001 due process letter to 
the veteran informing him of a proposed reduction in VA 
monthly benefits from August 2000 because his daughter had 
started receiving Chapter 35 benefits from that date.  In 
February 2001, the proposed reduction was implemented, 
resulting in an overpayment of benefits of $1,047.40.  The 
veteran filed an application for waiver of recovery of the 
overpayment in March 2001.  

In May 2001, the COWC found the veteran to be free of fraud, 
misrepresentation, and bad faith but denied a waiver on the 
overpayment of $1,047.40.  The veteran appealed, contending 
that the VA knew or should have known that his daughter had 
elected Chapter 35 benefits in August 2000 and that the VA 
was clearly at fault for failing to adjust his compensation 
until six months later.  

Because the veteran was found to be free of fraud, 
misrepresentation, and bad faith, recovery of overpayment 
will be waived if recovery would be against equity and good 
conscience according to the considerations of 38 C.F.R. 
§ 1.965(a).  See 38 C.F.R. § 1.963(a).  Recovery of 
overpayments of any benefits made under laws administered by 
the VA shall be waived if there is no indication of fraud, 
misrepresentation, or bad faith on the part of the person or 
persons having an interest in obtaining the waiver and 
recovery of the indebtedness from the payee who received such 
benefits would be against equity and good conscience.  
38 C.F.R. § 1.963(a); Cullen v. Brown, 5 Vet. App. 510, 511 
(1993).  

The standard "Equity and Good Conscience" will be applied 
when the facts and circumstances in a particular case 
indicate a need for reasonableness and moderation in the 
exercise of the Government's rights.  The decision reached 
should not be unduly favorable or adverse to either side.  
The phrase "Equity and Good Conscience" means arriving at a 
fair decision between the obligor and the Government.  In 
making this determination, consideration will be given to the 
following elements, which are not intended to be all-
inclusive: (1) Fault of the debtor.  Where actions of the 
debtor contribute to the creation of the debt; (2) Balancing 
of faults.  Weighing fault of debtor against Department of 
Veterans Affairs fault; (3) Undue hardship.  Whether 
collection would deprive debtor or family of basic 
necessities; (4) Defeat the purpose.  Whether withholding of 
benefits or recovery would nullify the objective for which 
benefits were intended; (5) Unjust enrichment.  Failure to 
make restitution would result in unfair gain to the debtor; 
(6) Changing position to one's detriment.  Reliance on 
Department of Veterans Affairs benefits results in 
relinquishment of a valuable right or incurrence of a legal 
obligation.  38 C.F.R. § 1.965(a); Cullen, 5 Vet. App. at 
511-512.  The list of elements contained in the regulation is 
not, however, all inclusive.  See Ridings v. Brown, 6 Vet. 
App. 544, 546 (1994).  

With respect to the actions of the veteran, the overpayment 
was created because the veteran's April 1994 application 
listed his daughter as a dependent and because he failed to 
tell VA immediately of the dependency change in August 2000.  
Because the veteran never informed the VA of the dependency 
change, six months of overpayments accumulated before the VA, 
on its own, realized that the veteran's daughter had elected 
to start receiving Dependents' Educational Assistance under 
Chapter 35 and that she was no longer a dependent.  

With respect to balancing the faults of the veteran and of 
the VA, the veteran and the VA are equally at fault because 
he was obligated to and failed to report the dependency 
change and because the VA should have known in August 2000 
that the veteran's daughter was no longer a dependent.  At 
the September 2003 travel Board hearing, the veteran's 
representative also pointed out that the veteran's service 
connected schizophrenia prevented him from understanding VA's 
instructions to immediately notify it of dependency changes.  
The veteran further testified that he had just trusted the VA 
to automatically adjust his compensation to reflect the fact 
that his daughter had started receiving Dependents' 
Educational Assistance from August 2000.  

With respect to undue hardship, an analysis of the veteran's 
March 2003 financial status report reveals that his sole, 
fixed income is $487.00 from Social Security and $2,318.00 
from the VA, that he is an unemployed 70-year-old with an 
unknown amount of education, that he has no savings and 
almost no cash on hand, and that his only possession is his 
10-year-old car.  His monthly expenses of $2,903.00 include 
rent, food, utilities, clothing, car insurance, gas for the 
car, life insurance, and installment payments on credit cards 
but make no allocation for clothing, telephone, health 
insurance, or medical needs.  The veteran contends that 
collection of the debt would cause undue hardship because it 
would deprive him and his family of basic necessities.  As to 
financial hardship, however, such a finding would only be 
justified if collection of the overpayment would deprive the 
veteran of food, clothing, shelter, or other basic 
necessities.  Cullen, 5 Vet. App. at 512.  

In considering whether the purpose of VA disability 
compensation would be defeated, the evidence shows that it 
would take less than one month to repay the $1,047.40 from 
the veteran's usual monthly payment, which is in excess of 
$2,000.00.  Although true that the veteran cannot reasonably 
anticipate gainful employment in the future to compensate for 
the loss of approximately half of his compensation for one 
month, he has not shown that repayment of smaller amounts, 
such as $50.00 increments, from his monthly income would 
literally deprive him of the basic necessities of rent, food, 
and utilities or that such repayment would defeat the purpose 
for which he receives VA disability benefits.  

With respect to unjust enrichment, it is true that the 
veteran received a windfall for the six months that he 
received VA overpayments.  With respect to the veteran's 
reliance upon VA payments to his detriment, the evidence does 
not show that he relinquished a valuable right in reliance 
upon VA benefits.  Although he incurred installment contracts 
and other debts with at least five vendors, he did not 
relinquish Social Security payments.  

The weight of the evidence is against granting a waiver of 
recovery of the $1,047.40 overpayment.  If the preponderance 
of the evidence goes against the claim, the veteran will be 
denied the benefit sought.  38 C.F.R. § 3.102 (2003); Gilbert 
v. Derwinski, 1 Vet. App. 49, 54-55 (1990).


ORDER

Entitlement to waiver of recovery of indebtedness in the 
amount of $1,047.40 is denied.  



		
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals
	


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



